NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 30, 2017* 
                                Decided September 1, 2017 
                                               
                                          Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        WILLIAM J. BAUER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
 
No. 16‐4259 
 
EDDIE JAMES,                                       Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Central District of Illinois.
                                                    
      v.                                           No. 16‐4237 
                                                    
RANDY PFISTER, et al.,                             Harold A. Baker, 
      Defendants‐Appellees.                        Judge. 
                                                

                                         O R D E R 

      Eddie James, an Illinois prisoner serving a lengthy sentence for first‐degree 
murder, claims in this suit under 42 U.S.C. § 1983 that he was punished for alleged 
misconduct without due process and in a manner that violated the Eighth Amendment. 


                                                 
            * The appellees were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 16‐4259                                                                        Page 2 
 
The district court dismissed James’s complaint at screening, see 28 U.S.C. § 1915A, and 
he appeals. We vacate the dismissal and remand for the suit to proceed. 

       Because the lawsuit was dismissed at screening, we accept James’s factual 
allegations as true for purposes of this appeal. See Turley v. Rednour, 729 F.3d 645, 649 
(7th Cir. 2013). James, who is designated as “seriously mentally ill,” was accused in late 
2015 of engaging in gang activity at Hill Correctional Center. He was given written 
notice of this charge just ten minutes before his disciplinary hearing commenced. The 
charge rested solely on information garnered from informants, who said that a gang 
leader nicknamed “Homicide” had ordered a “hit” on another inmate. James pleaded 
not guilty and questioned the reliability of the informants and the absence of any 
explanation for thinking he is “Homicide.” James wasn’t told by the members of the 
disciplinary committee that another inmate had confessed to ordering the hit. The 
committee members (two guards and a mental‐health professional, all of them 
defendants) found James guilty and recommended that he be housed in segregation for 
a year without yard or gym privileges and also that he forfeit six months of “GCC or 
SGT.” The warden, another defendant, approved that punishment. James was 
immediately transferred to Stateville Correctional Center, a maximum security prison, 
where he was housed with another inmate in a 9’ by 12’ cell―too little space for James, 
who is 6’‐2” and weighs 260 pounds, to exercise. 

         James’s physical and mental health worsened during his extended isolation in 
the cramped cell. After the first three months he began experiencing extreme pain in his 
back and left leg. He saw a physician’s assistant who recommended regular exercise 
because his back and leg muscles were atrophying, causing the pain. Upon learning that 
James was barred from recreation, the physician’s assistant prescribed physical therapy, 
but the wait list exceeded seven months. Over the next several months James’s pain 
increased. He eventually saw a doctor, who agreed with the physician’s assistant that 
James needed exercise. The doctor ordered an MRI and moved James higher on the wait 
list for physical therapy. James eventually started physical therapy, but after a few 
weeks the therapist declared the treatment ineffective and discontinued it. Meanwhile, 
James had started having anxiety attacks and was given antipsychotic medications. 
Before his release from segregation he attempted suicide multiple times.   

       James filed multiple grievances regarding the lack of recreation, some at the 
behest of a lieutenant who told James he had never seen an inmate get an entire year of 
recreation restriction. Many of these grievances went missing or unanswered. James 
also discussed the recreation restriction directly with Stateville’s warden and one of her 
No. 16‐4259                                                                     Page 3 
 
assistants, both named as defendants. About ten months into his punishment, he 
suffered a severe anxiety attack, prompting a guard knowledgeable about his condition 
to arrange for his exercise privileges to be restored. 

        In his § 1983 complaint James claims that the defendants violated the 
Eighth Amendment by deliberately denying him yard privileges knowing he wouldn’t 
be able to exercise and likely would suffer adverse effects on his mental and physical 
health. James also claims that the defendants violated his right to procedural due 
process under the Fourteenth Amendment by not ensuring the reliability of the prison 
informants and withholding exculpatory evidence at his disciplinary hearing, as well as 
by disregarding promises in Rasho v. Walker, No. 1:07‐CV‐1298‐MMM‐JEH (C.D. Ill. 
filed Jan. 7, 2007), an ongoing class action, that the Department of Corrections would 
institute procedural safeguards for seriously mentally ill inmates charged with 
disciplinary infractions. In dismissing the suit, the district court reasoned that James 
mostly complains about violations of DOC regulations and policies, not the 
Constitution. The court also reasoned that James’s suit seeks to undermine the 
disciplinary committee’s finding of guilt. Yet James “lost good time credit,” the court 
asserted, and thus Heck v. Humphrey, 512 U.S. 477 (1994), would bar “a claim based 
upon the adjustment committee finding him guilty.” See Edwards v. Balisok, 520 U.S. 641 
(1997) (applying Heck to prison disciplinary hearings).   

       On appeal James argues that his complaint states tenable claims under the Eighth 
and Fourteenth Amendments. His claims are not barred by Heck, James reasons, 
because in Illinois an inmate convicted of first‐degree murder does not earn, and thus 
cannot lose, good time. See 730 ILCS 5/3‐6‐3(a)(2)(i), (a)(3) (providing that inmates 
convicted of first‐degree murder after June 1998 cannot earn Statutory Good Time 
(“SGT”) or discretionary Good Conduct Credit (“GCC”)); Peretz v. Sims, 662 F.3d 478, 
479 (7th Cir. 2011). For that reason, James explains, the forfeiture of good time ordered 
by the disciplinary committee and approved by the warden at Hill is illusory. 
Moreover, James insists, the success of his claims does not depend on invalidating the 
outcome of his disciplinary hearing. 

       We agree with James that the district court erred in relying on Heck as a reason to 
dismiss his lawsuit. Heck and Edwards do not bar review of prison disciplinary 
proceedings under § 1983 unless that review could imply the invalidity of the plaintiff’s 
continued custody. See Muhammad v. Close, 540 U.S. 749, 754–55 (2004); Simpson v. Nickel, 
450 F.3d 303, 306–07 (7th Cir. 2006). As we explained in Simpson, 450 F.3d at 303, Heck 
and Edwards are “beside the point” for inmates whose infractions are punished by 
No. 16‐4259                                                                           Page 4 
 
disciplinary segregation or restrictions on recreation, since neither penalty “is a form of 
‘custody’ under federal law.” In contrast, Heck and Edwards will be an obstacle for an 
inmate who tries using § 1983 to regain good time that was revoked after a disciplinary 
hearing, since he remains in “custody.” But James did not lose good time, a fact 
confirmed by an attachment to his appellate brief. If Illinois changes its sentencing law, 
perhaps the revocation of good time intended by the disciplinary committee could have 
real consequences, but that possibility is speculative. And whether it matters at all is not 
a question to be resolved at screening; Heck and Edwards define an affirmative defense, 
Polzin v. Gage, 636 F.3d 834, 837–38 (7th Cir. 2011); Okoro v. Bohman, 164 F.3d 1059, 1061 
(7th Cir. 1999), and only when the application of an affirmative defense is apparent 
from the complaint should a district court invoke it at screening under § 1915A, 
see Walker v. Thompson, 288 F.3d 1005, 1010 (7th Cir. 2002). 

        On the merits we also agree with James that he states claims under both the 
Eighth and Fourteenth Amendments. Our decisions are clear that preventing inmates 
from exercising for prolonged periods may violate the Eighth Amendment. 
See, e.g., Turley, 729 F.3d at 652 (explaining that persistent lockdowns resulting in 
inability to exercise may violate Eighth Amendment if imposed without proportional 
justification); Delaney v. DeTella, 256 F.3d 679, 683–85 (7th Cir. 2001) (concluding that 
Stateville officials accused of denying plaintiff all out‐of‐cell exercise for six months 
could not rely on defense of qualified immunity); Pearson v. Ramos, 237 F.3d 881, 884 
(7th Cir. 2001) (recognizing that denying out‐of‐cell exercise for extended periods may 
constitute cruel and unusual punishment); Antonelli v. Sheahan, 81 F.3d 1422, 1432 
(7th Cir. 1996) (vacating dismissal of claim asserting constitutional violation arising 
from complete denial of exercise for seven consecutive weeks). 

        Opinions from the Supreme Court and this court also spell out that inmates must 
be afforded some degree of process before they are subjected to an “atypical and 
significant hardship . . . in relation to the ordinary incidents of prison life.” See Sandin v. 
Conner, 515 U.S. 472, 484 (1995); see also Wilkinson v. Austin, 545 U.S. 209, 223–24 (2005); 
Westefer v. Neal, 682 F.3d 679, 683–84 (7th Cir. 2012). A transfer to disciplinary 
segregation for an extended period under particularly harsh conditions may constitute 
a deprivation of liberty sufficient to require constitutionally minimal process, see Kervin 
v. Barnes, 787 F.3d 833, 835–37 (7th Cir. 2015); Hardaway v. Meyerhoff, 734 F.3d 740, 743 
(7th Cir. 2013); Marion v. Columbia Corr. Inst., 559 F.3d 693, 697 (7th Cir. 2009). That 
process, though informal, would include enough notice to prepare a defense to the 
charge, Westefer, 682 F.3d at 684, and James’s allegation that he got only ten minutes is 
enough to state a claim for a violation of due process. 
No. 16‐4259                                                                           Page 5 
 
        Because we are remanding this case, we add two observations concerning 
James’s claim that he was denied due process at his disciplinary hearing. First, as the 
district court observed, James cannot use § 1983 to enforce Department of Corrections 
regulations and policies. See Guajardo‐Palma v. Martinson, 622 F.3d 801, 806 (7th Cir. 
2010). Neither can he assert a liberty interest arising from the procedures adopted by 
the parties in Rasho or from the Illinois statute and administrative directive which, 
James says, resulted from that case. See 730 ILCS 5/3‐2‐2; Ill. Dep’t of Corr., Admin. 
Directive No. 5.12.2013. Even if we these sources might have created liberty interests for 
inmates suffering from serious mental illness, those state‐created interests would not 
necessarily be protected by the Due Process Clause of the Fourteenth Amendment. See 
Olim v. Wakinekona, 461 U.S. 238, 249–51 (1983). Mentally ill inmates are not 
constitutionally guaranteed heightened procedural protections, so any state‐created 
liberty interest for mentally ill inmates is subject to the Due Process Clause only if it 
passes the test in Sandin. James does not argue that the extra safeguards provided for 
mentally ill inmates are meant to protect them from atypical or significant hardships as 
compared to normal prison life. Rather, he argues essentially that § 5/3‐2‐2 and 
Directive 05.12.2013 constitute promises by the state to treat mentally ill inmates 
differently. But there is no constitutional dimension to these promises. See United States 
v. Caceres, 440 U.S. 741, 749, 752–53 (1979). Furthermore, although the parties in Rasho 
have reached agreement on many issues, the case is ongoing. Any concerns James has 
regarding decisions in Rasho should be directed to class counsel in that case. 

       Second, we note that much of James’s due process claim focuses on the allegation 
that he wasn’t told about another inmate’s confession to the conduct he allegedly 
committed. For disciplinary hearings resulting in lost good time, we have held that 
Brady v. Maryland, 373 U.S. 83 (1963), applies and, with some exceptions, requires that 
exculpatory evidence be disclosed to the inmate. Jones v. Cross, 637 F.3d 841, 847 
(7th Cir. 2011); Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007); Piggie v. Cotton, 344 
F.3d 674, 678 (7th Cir. 2003). Whether Brady also would apply as part of the informal 
procedures sometimes required before subjecting an inmate to harsh segregation 
without also subjecting the inmate to a loss of good time is a question that, as far as we 
can tell, no court has considered. This question, if pursued by James on remand, can be 
addressed by the parties and the district court in the first instance.   

        The judgment dismissing James’s lawsuit is VACATED, and the case is 
REMANDED for further proceedings. Given this outcome, James did not incur a strike 
for filing this suit. See 28 U.S.C. § 1915(g).